Vanderburgh, J.
The court below found the facts as stipulated by the parties in the agreed statement of facts, as submitted, and, *518as a legal conclusion, that the plaintiff was entitled to judgment. The defendant claimed an innkeeper’s lien upon the chattel in controversy, a sewing machine, on the ground that it was brought to his hotel by a guest, who, it now appears, had contracted to purchase the same of plaintiff, but the title had not passed, though the possession had been delivered. The defendant, however, had no notice of the plaintiff’s claim, and insists upon his lien thereon, with other goods of the guest, for the amount of his bill.
The plaintiff’s counsel does riot seriously contest the proposition that an innkeeper may have such lien on goods in the possession of his guest infra hospitium, though they belong to a third person, provided the innkeeper has no notice of that fact.
If the innkeeper’s liability would attach in case the sewing machine were lost or stolen, it would seem but just to hold that his lien attaches whenever there is a corresponding liability. Schouler, Bailm. § 292; Manning v. Hollenbeck, 27 Wis. 202; Threfall v. Borwick, L. R. 7 Q. B. 711;
The respondent, however, claims that the judgment may be supported on the ground that the findings of fact show that the party who brought the machine to defendant’s hotel was received as a boarder, and remained there as such, and not as a traveler or guest. The evidence is not here, and so the question is not whether it would support a finding either way, but whether it appears from the stipulated facts, which are adopted as the findings in the'case, that he waR a guest. To entitle the defendant to assert his innkeeper’s lien, he must have received the property as the goods of a guest, but this does not appear, and there is no such findingi* It appears from the agreed statement that he received the party, his wife, and two children as boarders and lodgers, and that they continued to board and lodge with him for about six months at the rate of $15 per week, and that is all. This does not affirmatively establish the relation of guest and innkeeper, so as to subject him to the liability, or give him the rights incident thereto. Error must appear.
Judgment affirmed.
(Opinion published 55 N. W. Rep. 56.)